Citation Nr: 1021609	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder.

2.  Entitlement to an initial disability rating for residuals 
of a gunshot wound to the right foot in excess of 10 percent 
for the period prior to November 6, 2009.

3.  Entitlement to an initial disability rating for residuals 
of a gunshot wound to the right foot in excess of 30 percent 
for the period from November 6, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Nashville Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
November 2004 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the right foot 
and assigned that disability an initial 10 percent rating.  
In a January 2005 rating decision, in pertinent part the RO 
denied service connection for a sleep disorder.  

The Veteran perfected appeals to the Board from these 
decisions as to the initial rating assigned for gunshot wound 
to the right foot, and as to the denial of service connection 
for a sleep disorder.

The Veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in March 2007.  A transcript of the hearing is 
associated with the claims file.

In the January 2005 rating decision the RO also denied 
service connection for (1) a bacterial ulcer disorder, (2) a 
skin disorder claimed as "jungle rot" of the feet, and (3) a 
respiratory disorder.  The Veteran filed a notice of 
disagreement specifically addressing these issues.  The RO 
issued a statement of the case in September 2005.  Thereafter 
in November 2005 the Veteran perfected appeals of those 
claims by submitting a timely Substantive Appeal, VA Form 9.  
In a March 2007 letter, however, the Veteran withdrew his 
appeals regarding these claimed disorders.  The Veteran's 
representative confirmed withdrawal of these issues in the 
March 2007 hearing.  Thus these issues are no longer in 
appellate status.  See 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).

In October 2007, the Board remanded the case to the RO for 
further development.  While the case was at the RO, in an 
October 2007 rating decision, the RO granted service 
connection for PTSD, and assigned that disability a 100 
percent disability rating.  In a December 2009 rating 
decision, the RO increased the disability rating assigned for 
the residuals of a gunshot wound to the right foot, from 10 
to 30 percent, effective from November 6, 2009.  

The initial rating claim for the residuals of a gunshot wound 
to the right foot, however, remains in controversy because 
the staged ratings of 10 and 30 percent assigned respectively 
before and from November 6, 2009, remains less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here the original rating issue on appeal has been 
recharacterized-bifurcated into two issues-to reflect 
consideration of whether a higher rating is warranted at any 
point during the appeal period.

The issue of entitlement to diabetes mellitus secondary to 
exposure to herbicides in Vietnam was raised by the Veteran's 
representative in correspondence dated in November 2006, but 
that claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The competent evidence does not show the presence of a 
chronic sleep disorder separate from the symptomatology of 
posttraumatic stress disorder (PTSD).

2.  For the period prior to November 6, 2009, the Veteran's 
service-connected residuals of a gunshot wound to the right 
foot are manifested by painful motion of the right foot and 
other symptoms productive of severe foot injury.

3.  For the period from November 6, 2009, the Veteran's 
service-connected residuals of a gunshot wound to the right 
foot are manifested by painful motion of the right foot and 
other symptoms productive of severe foot injury. 


CONCLUSIONS OF LAW

1.  A chronic sleep disorder separate from symptomatology of 
PTSD was not incurred in or aggravated during military 
service, is not proximately due to or the result of a 
service-connected disease or disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
for the period prior to November 6, 2009, the schedular 
criteria for a disability rating of 30 percent, and no more, 
for residuals of a gunshot wound to the right foot, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.71, Diagnostic Code 5284 (2009).

3.  For the period from November 6, 2009, the schedular 
criteria for a disability rating in excess of 30 percent for 
residuals of a gunshot wound to the right foot, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.14, 4.20, 4.25, 
4.71, Diagnostic Code 5284 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in April 2004, June 2004, November 2004, May 2005, 
December 2006, and September 2007.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
initial rating claims on appeal and decided below.  The RO 
has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in a December 2009 supplemental statement of the 
case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  In any event, the claimant has never alleged how 
any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  Findings from the 
examination reports are adequate for the purposes of deciding 
the claims decided on appeal.  See Stefl v. Nicholson, 21 
Vet. App.120, 124 (2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2007 remand.  The Board finds 
that the RO complied with these instructions.  The Board 
further finds that the resulting VA examination reports 
substantially comply with the Board's October 2007 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Service Connection for Sleep Disorder

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and an 
organic disease of the nervous system or psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of discharge or release from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused or (b) aggravated, by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

If a service-connected disability aggravates a nonservice-
connected condition, then a Veteran may be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

Service treatment records show no indications of any problems 
with sleep.  At the time of the June 1970 ETS (expiration of 
term of service) examination, the Veteran reported that he 
did not have frequent trouble sleeping; and on examination 
the clinical evaluation was normal for neurologic, 
psychiatric and other referable parts or systems.

After service, private treatment records dated in July 1981, 
and between 1998 and 2002 are of record and show no relevant 
complaints or findings, or diagnosis of any chronic sleep 
disorder.

VA treatment records dated from 2004 to 2006 show treatment 
for various complaints and conditions.  Although the Veteran 
has reported complaints of insomnia and of sleeping problems, 
none of the VA treatment records contains any diagnosis of a 
chronic sleep disorder.  

The report of an October 2009 VA examination shows that the 
purpose of the examination was to determine the nature and 
etiology of any sleep disorder found, to include whether 
complaints regarding sleep disorder were part and parcel of a 
psychiatric disorder, to include PTSD.  The Veteran reported 
that since witnessing trauma in service, as a result of that 
experience he has experienced difficulty sleeping and does 
not sleep most nights for the past 40 years.  He reported 
complaints of having a maximum of 3 hours of sleep daily.  He 
reported that he had dreams when he slept related to Vietnam; 
and has been up at night kicking/fighting in the past.  The 
examiner found that in addition to the sleep symptoms, the 
Veteran also endorsed psychiatric symptomatology including 
intrusive memories of traumatic events and flashbacks, 
hypervigilance, avoidance of crowds, occasional hyper-startle 
response, irritability, difficulty with trust, emotional 
numbing, and anxiety.   

After examination, the report contains a diagnosis on Axis I 
of PTSD, chronic; depression not otherwise specified; and 
insomnia related to PTSD.  Based on the symptoms reviewed 
above, the examiner opined the following.  The Veteran 
qualified for a diagnosis of PTSD. The Veteran had insomnia 
that appeared to be related to his PTSD symptoms; and the 
insomnia did not appear to be a primary sleep disorder.  
Rather, the insomnia was a symptom of a psychiatric disorder.  
The examiner opined that the PTSD and insomnia related to the 
PTSD were at least as likely as not the result of some 
incident of active service.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a chronic sleep disorder.  The 
preponderance of the evidence does not show the presence of a 
sleep disorder except as part of the psychiatric 
symptomatology of the now service-connected PTSD, as 
reflected in the discussion of the evidence above.  

There is no evidence showing a diagnosis of a sleep disorder 
separate from being part of the service-connected PTSD.  This 
is the opinion of the examiner at the October 2009 VA 
examination, and there are no competent opinions to the 
contrary.

The Veteran has reported complaints during examination, and 
testified of his difficulty sleeping at night, primarily as 
due to intrusive thoughts of the traumatic events in service.  
This in itself is entirely consistent with the examiner's 
opinion at the October 2009 VA examination.  To the extent 
that the Veteran claims a sleep disorder separate from being 
a symptom of the service-connected PTSD, the Veteran is 
competent to report symptoms of his claimed disability to the 
extent of his ability to clearly perceive any psychiatric 
symptoms; however, he is not competent to render an opinion 
as to the medical etiology of any sleep symptomatology he 
experiences, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Based on the foregoing, the Board concludes that the claim 
for service connection for a sleep disorder, separate from 
the service-connected PTSD, must be denied.  After 
considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim.  In 
reaching this decision, the Board considered the "benefit of 
the doubt" doctrine, however, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





III.  Initial Ratings for Residuals of a Gunshot Wound to the 
Right Foot

Relevant Law and Regulations

The following pertinent VA law and regulation applies in this 
case.  Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

If a case is one such as this in which the Veteran has 
appealed the initial rating assigned at the time service 
connection was established, then in assigning the initial 
rating, the Board must consider the propriety of assigning 
one or more levels of rating-"staged" ratings-from the 
initial effective date forward, based on evidence as to the 
severity of disability.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).

More recently the Court has held that even in a claim for an 
increase in the level of an already service-connected 
disability, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Thus, in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence with the 
objective that its decisions are "equitable and just".  38 
C.F.R. § 4.6.  Although a medical examiner's use of 
descriptive terminology such as "mild" is an element of 
evidence to be considered by the Board, it is not dispositive 
of an issue.  The Board must evaluate all evidence in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Analysis

The report of a September 2004 VA examination of the feet 
shows that the Veteran reported complaints of constant pain 
on the right foot at a level of four to five out of ten, with 
stiffness.  The Veteran reported that the pain sometimes 
bothered his hip.  The pain flares up to a ten if he walks on 
it or stands for some time.  The Veteran reported that he did 
not take medications for pain, and did not use assistive 
devices or corrective shoes.  The examiner noted that there 
had been a gunshot wound to the right foot; and that the 
Veteran had had four to five surgeries.

On examination there was no obvious swelling or inflammation.  
There were two surgical scars on the plantar surface of the 
right foot. There was hallux varus.  The great toe was 
deviated laterally.  There was tenderness on the arch of the 
foot on the second metatarsal and there was decreased 
pinprick sensation on the lateral side of the small toe.  The 
range of motion of all toes and ankle was within normal 
range.  The joint was not painful on motion but there was 
tenderness on pressure of the second metatarsal.  There was 
no edema.  Pulses were +2.  The Veteran's gait was to walk 
with a slight limp.  The arch appeared to be normal.  There 
was no breakdown of the skin or vascular changes.  

X-ray examination revealed multiple ballistic fragments 
identified behind the proximal phalanx of the little toe as 
well as the 4th toe.  No underlying acute bony fractures were 
identified.  Bony structures were osteopenic.  No appreciable 
soft tissue swelling was identified.  The joint space was 
otherwise well maintained.

The report of a November 2009 VA examination of the feet 
shows that the Veteran reported complaints that he could not 
control what the toes were doing, and they were always 
rolling under.  The Veteran reported that his average daily 
pain was a "5" out of "10", and increased with prolonged 
walking and standing.  He reported that he did not currently 
use pain medications.  He reported that the back side of his 
foot when pointed to the dorsal aspect of the right fifth 
digit and metatarsal felt partially numb.  The Veteran 
reported that he had worn custom insoles for about nine 
months, which provided a 50 percent improvement.  The Veteran 
reported that he did not use assistive devices, and that his 
custom boots did not provide relief.

The Veteran reported complaints of loss of motion in the toes 
and foot, incoordination which had led to falls, weakness, 
fatigability when it becomes sore, and deformities of the 
third, fourth, and fifth toes.  The Veteran reported that the 
symptoms had worsened as he became older.

On examination of the skin, there were no open lesions or 
macerated web spaces.  The examiner noted locations of 
several superficial nonpigmented, non-elevated, non-depressed 
cicatrix (scars) on the foot, and callouses.  Of note, there 
was a nucleated hyperkeratosis inferior aspect of the fifth 
metatarsal head and lateral aspect of the fourth proximal 
interphalangeal joint with pain to palpation.  

The examiner noted no significant neurological findings.  
There were no spasms or clonus.  Sensation was diminished on 
the inferior and dorsal lateral aspect of the foot.  
Protective sensation was intact.

On examination, musculoskeletal findings of manual muscle 
testing of the right foot included that anterior tibial, 
posterior tibial, and peroneals were 5/5 without pain.  
Extensor digitorum longus was 3+/5 with pain and flexor 
digitorum longus was 5/5 with pain.  The condition was 
positive for fatigability at the metatarsophalangeal joints 
following five repetitions.  

There was increased height of the medial longitudinal arch 
with plantar flexion of the metatarsals on the rear foot.  
There was lateral deviation of the big toes at the 
metatarsophalangeal and interphalangeal joints.  There was 
flexion contracture of the second proximal interphalangeal 
joint, the third proximal and distal interphalangeal joint, 
the fourth proximal interphalangeal joint, and fifth proximal 
interphalangeal joint, which were all reducible.  There was 
flexion contracture of the fifth proximal interphalangeal 
joint that was non-reducible.  There was varus rotation of 
the fifth toe with under-lapping of the fourth toe, and mild 
varus rotation of the fourth toe.

There was decreased inversion and eversion of the subtalar 
joint with pain at the midfoot.  There was pain with plantar 
flexion at the ankle joint and midfoot, fourth 
metatarsophalangeal joint, and with range of motion of the 
fifth metatarsophalangeal and proximal interphalangeal joint.  

There was no pain or crepitus with range of motion of the 
subtalar joint, metatarsophalangeal joints one, two, and 
three, or hallux interphalangeal joint, and proximal/distal 
interphalangeal joints two, three and four.

There was pain to palpation of the dorsal aspect of the 
midfoot, fifth metatarsal from the dorsal aspect of the 
metatarsophalangeal joint to the base, inferior aspect of the 
fourth and fifth metatarsal head, lateral aspect of the 
fourth proximal interphalangeal joint, and central band of 
the plantar fascia.

There was no pain to palpation of the Achilles tendon, 
peroneal tendons, sinus tarsi, anterior talo-fibular 
ligament, posterior talo-fibular ligament, calcaneo-fibular 
ligament, anterior-inferior tibio-fibular ligament, deltoid 
ligament, posterior tibial tendon, medial calcaneal tubercle, 
and inferior aspect of metatarsal heads one, two, and three.

Range of motion of the ankle joint dorsiflexion with the knee 
included extension of zero to three degrees (active) and zero 
to six degrees passive; and flexion of zero to six degrees 
(active) and zero to ten degrees (passive); all without pain.  
Range of motion of the ankle joint plantar flexion was from 
zero to 41 degrees both active and passive, without pain.  

On weight bearing, there was increased height of the medial 
longitudinal arch.  There were flexion contractures of the 
second, third, fourth, and fifth proximal interphalangeal 
joints; varus rotation of the fourth and fifth digits; and 
Achilles tendon and rear foot perpendicular.  The Veteran 
walked with an antalgic gait, with right shoulder drop, 
forefoot externally rotated, and increased height of the 
medial longitudinal arch.

On X-ray examination, there was no evidence of acute fracture 
or subluxation.  There were moderate degenerative changes 
within the bilateral first metatarsophalangeal joint.  The 
remaining joint spaces appeared to be preserved.  There was 
evidence of old shrapnel injury with multiple tiny metallic 
fragments embedded in the soft tissues, particularly 
overlying the fourth and fifth digits.  There were tiny 
plantar calcaneal enthesophytes.  There was no evidence of 
soft tissue swelling.  The report contains X-ray examination 
impressions of (1) degenerative changes; (2) no acute 
fractures or dislocations; and (3) evidence of old shrapnel 
injury on the right.

The report contains other findings pertaining to weight 
bearing angles and location of metallic fragments of the 
right foot.  After examination the report contains an 
assessment of (1) residuals of gunshot wound of the right 
foot; (2) neuropraxia secondary to gunshot wound; (3) claw 
toe deformity of the right foot; (4) pes cavus of the right 
foot; and (5) equinus deformity of the right lower extremity.

At the conclusion of the examination report the examiner made 
several concluding comments and opinions.  These included 
that the right foot disability associated with the gunshot 
would were the deformities of the fourth and fifth digits 
with residual decrease in sharp/dull sensation to the dorsal 
and lateral aspect of the forefoot and weakness of the 
extensor tendons to the lateral lesser digits.  The Veteran 
had a moderate decrease in movement of the lateral lesser 
digits of the fourth and fifth toe, fatigability and moderate 
pain on movement of the lesser metatarsophalangeal joints, 
and flexion contractures and varus rotation of the fourth and 
fifth digits.  There was no evidence of incoordination, 
swelling, or atrophy.

The examiner found that the subjective complaints of pain 
were consistent with objective findings.  The Veteran was 
shown to have a painful nucleated callous along the lateral 
aspect of the right fourth proximal interphalangeal joint.  

The examiner opined that cited scarring was superficial, well 
nourished, stable, and not tender or painful; and did not 
result in weakness, limitation of function, or cause 
limitation of motion.  The examiner opined that: the Veteran 
had decreased sharp; dull sensation over the dorsal and 
lateral aspect of the right forefoot, which was moderate in 
nature; the Veteran did not have paralysis due to the gunshot 
wound; and the Veteran's pes cavus deformity was not related 
to service including the gunshot wound. 

The Veteran's service-connected disability identified as 
residuals of a gunshot wound to the right foot is currently 
evaluated under criteria for evaluating musculoskeletal 
system disability, pursuant to Diagnostic Code 5284.  See 38 
C.F.R. § 4.71.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
provides for a 10 percent evaluation for moderate disability; 
a 20 percent evaluation for moderately severe disability, and 
a 30 percent evaluation for severe disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

The Board must decide whether the Veteran is entitled to an 
initial disability rating for residuals of a gunshot wound to 
the right foot in excess of 10 percent for the period prior 
to November 6, 2009, and in excess of 30 percent for the 
period from November 6, 2009.

The medical evidence for the period prior to November 6, 2009 
comes primarily from the September 2004 VA examination report 
discussed above.  The medical evidence for the period from 
November 6, 2009 comes primarily from the November 6, 2009 VA 
examination report also discussed above.  

On review of these two reports, the Board finds that the 
reported complaints and findings show no substantial 
differences between the two reports.  Notably, the report of 
the November 2009 VA examination report contains a much more 
comprehensive set of objective findings than that of the 
earlier September 2004 examination report.  However, on 
examination of the categories of findings shown in both 
reports, generally there is no substantial difference shown 
in the level of severity among the various categories of 
findings reported in common.  

At both examinations the Veteran reported complaints of pain 
of about five out of ten, with flare-ups on walking or 
standing for some time.  The Veteran was using no medication 
or assistive device (crutches, etcetera) at the time of each 
examination.  X-ray findings were essentially the same, 
except that at the latter examination there were moderate 
degenerative changes shown within the first 
metatarsophalangeal joint, a finding which was not reported 
at the first examination.  There was some decreased sensation 
noted at both examinations.  And there were deformities of 
parts of the right foot noted at each examination, and 
tenderness to palpation. 

Although there were some differences in findings, none were 
substantially different and most of the difference in 
reported findings resulted merely because of the more 
comprehensive examination/reporting of findings done in the 
latter VA examination report.    

With respect to the period prior to November 6, 2009, on 
considering the competent medical evidence available then as 
discussed above, and after resolving any reasonable doubt 
remaining in favor of the Veteran, the criteria for a 30 
percent rating for residuals of gunshot wound to the right 
foot, are more nearly approximated for the period prior to 
November 6, 2009.  See 38 C.F.R. §§ 4.3, 4.7, 4.71, 
Diagnostic Code 5284.  In other words, after resolving any 
reasonable doubt remaining in favor of the Veteran, the Board 
finds that during the period prior to November 6, 2009, the 
Veteran's gunshot wound to the right foot is productive of 
severe foot injury under the criteria of Diagnostic Code 
5284.   

A disability rating in excess of 30 percent, however, is not 
warranted for the Veteran's gunshot wound to the right foot 
at any time (prior to, or from November 6, 2009), since the 
disability picture does not meet or approximate the criteria 
for a higher disability under any applicable rating criteria 
for evaluation of musculoskeletal system impairment.  See 38 
C.F.R. § 4.71.

Notably, 30 percent is the maximum rating assignable under 38 
C.F.R. § 4.71, Diagnostic Code 5284.  Moreover, of the 
diagnostic codes pertaining to the evaluation of 
musculoskeletal conditions of the foot, none provide for a 
rating in excess of 30 percent for a service-connected 
condition involving just one foot.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5276-5283.  Therefore, a higher diagnostic 
rating is not available under any of the codes for evaluation 
of musculoskeletal impairment of the Veteran's residuals of 
gunshot wound to the right foot.   

Moreover, the evidence shows specifically that a separate 
rating for pes cavus (claw foot) is not warranted as the most 
recent opinion from the November 2009 VA examination is that 
this condition was not due to the service-connected right 
foot disability.  See 38 C.F.R. § 4.71, Diagnostic Code 5278. 

The most recent VA examiner identified the residuals of a 
gunshot wound to the right foot as comprising the deformities 
of the fourth and fifth digits with residual decrease in 
sharp/dull sensation to the dorsal and lateral aspect of the 
forefoot and weakness of the extensor tendons to the lateral 
lesser digits; and moderate decrease in movement of the 
lateral lesser digits in specific the fourth and fifth toes, 
fatigability and moderate pain on movement of the lesser 
metatarsophalangeal joints, and flexion contractures and 
varus rotation of the fourth and fifth digits.  In total, 
that symptomatology approximates severe other foot injury.  A 
separate evaluation for a component part would constitute 
pyramiding of benefits already receivable for the service-
connected residuals of a gunshot wound to the right foot. See 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).

With respect to any associated scars, the criteria for 
evaluating any residual scars, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through Diagnostic Code 7805, were 
revised effective October 23, 2008.  They were specifically 
limited to claims filed on or after October 23, 2008.  Here, 
the Veteran's initial claim (from which the initial rating 
action arises) for service connection was received prior to 
that date.  Accordingly, the revised schedular rating 
criteria are not applicable in this case and those in effect 
prior to October 23, 2008, must be applied.

With that in mind, there is no competent evidence showing 
that any associated scars would warrant a separate rating 
under pertinent diagnostic code criteria, because the 
competent evidence does not show any large extent of 
scarring, or unstable or painful scars, which would implicate 
relevant codes.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2009).  The 
service-connected disability is already evaluated on the 
basis of limitation of function of the affected part.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2009).  

In light of the foregoing, the Board finds that a grant of a 
30 percent disability rating for residuals of a gunshot wound 
to the right foot is warranted for the period from the 
effective date of service connection and thereafter prior to 
November 6, 2009.  Further, the preponderance of the evidence 
shows that the Veteran's residuals of a gunshot wound to the 
right foot does not approximate, or more nearly approximate, 
any criteria that would warrant a disability rating in excess 
of 30 percent at any time during the period on appeal.  
Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Rating Schedule.  There is no showing 
that the residuals of a gunshot wound to the right foot 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent at any time on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).

There is no indication that the disability by itself results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period 
during the appeal period.  Moreover, the condition is not 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards. In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

Service connection for a chronic sleep disorder is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a disability rating of 30 percent for 
residuals of a gunshot wound to the right foot in for the 
period prior to November 6, 2009, is granted. 

A disability rating in excess of 30 percent for residuals of 
a gunshot wound to the right foot is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


